92 N.Y.2d 918 (1998)
Dennis Tanges, Appellant, et al., Intervenor-Plaintiff,
v.
Heidelberg North America, Inc., et al., Respondents.
Court of Appeals of the State of New York.
Decided September 22, 1998.
Concur: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY.
Certification of question by the United States Court of Appeals for the Second Circuit, pursuant to section 500.17 of the Rules of the Court of Appeals (22 NYCRR 500.17), accepted and the issues presented are to be considered after briefing and argument.